Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graham (U.S. Patent Application Pub. 2010/0012819 A1).
Regarding claim 1, Graham teaches in FIG. 5A a method of coordinating wireless power transfer between a transmitter 20 and a receiver 50, comprising: recognizing at the receiver a first localization signal from the transmitter (501A and 501B) and in response to the first localization signal establishing a low-power laser beam connection between the receiver and the transmitter (FIG. 5C shows various methods for establishing the connection; paragraph [0066] teaches a back information channel for sending feedback and other information from the receiver to the transmitter); and recognizing at the receiver a second localization signal from the transmitter (light 90 through lens 34) and in response to the second localization signal establishing a high-power laser beam connection between the receiver and the transmitter during which optical power is transferred from the transmitter to the receiver via the high-power laser beam, wherein a plurality of low-power laser beams of the low-power laser beam connection are co-propagated from the transmitter to the receiver with the high-power laser beam when the high-power laser beam is transferring optical power to the receiver so that any interruption of one of the plurality of low-power laser beams occurs before any interruption of the high-power laser beam and so that any interruption of one of the plurality of low-power laser beams results in the high-power laser beam being shut down (Graham teaches in paragraph [0044] that the low power beam is a beam guard positioned around the power beam 90, and in paragraph [0046] that when an object enters the path of a guard beam 502, the respective transceiver 501 signals the CPU 22 to turn off the lasers 26).
Regarding claim 2, Graham teaches in paragraph [0066] a back-information channel for sending feedback and other information from the receiver to the transmitter. The channel conveys information such as the receiver’s identity, its power requirement etc.
Regarding claim 3, Graham teaches in paragraph [0025] that diagnostic information can be exchanged between the transmitter and receiver.
Regarding claim 4, Graham teaches in paragraph [0025] that the receiver-based information includes information about an alignment of the high-power laser beam with a photodiode assembly of the receiver (the power accounting information).
Regarding claim 5, Graham teaches in paragraph [0025] that the receiver-based information includes information about an amount of optical power being delivered to the receiver (the power accounting information).
Regarding claim 7, Graham teaches in paragraph [0066] that the receiver-based information includes information about a device in which the receiver is embedded such as its power requirement, safety information, its dimensions, and/or other information useful for operation.
Claim 9 is rejected based on the same reason as that of claim 1.
Regarding claim 17, Graham teaches in FIG. 5A that the plurality of low-power laser beams of the low-power laser beam connection surround the high-power laser beam of the high-power laser beam connection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham (U.S. Patent Application Pub. 2010/0012819 A1) in view of Parise (U.S. Patent Application Pub. 2004/0142733 A1) and Gaja et al. (U.S. Patent Application Pub. 2016/0234778 A1).
Graham has been discussed above in regard to claims 1-5, 7, 9 and 17. The difference between Graham and the claimed invention is that Graham does not teach an energy storage unit. Parise teaches in FIG. 11C a power transfer system comprising a transmitter and a receiver where the energy received by the receiver is used to charge an energy storage unit 13. One of ordinary skill in the art would have been motivated to combine the teaching of Parise with the system of Graham because an energy storage unit allows a device associated with the receiver to operate for a period of time without the transmitter after the storage unit has been fully charged.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an energy storage unit, as taught by Parise, in the system of Graham. Furthermore, Parise teaches in FIG. 11C and paragraph [0102] that the energy level indicator information is sent to the transmitter.
The combination of Graham and Parise still fails to teach that the energy level indicator information is a voltage of the storage unit. Gaja et al. teaches in paragraph [0064] that the charge level of a battery is determined by measuring a voltage associated with the battery. One of ordinary skill in the art would have been motivated to combine the teaching of Gaja et al. with the modified system of Graham and Parise because voltage can be easily measured.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure voltage as an indication of the charge level of a battery, as taught by Gaja et al., in the modified system of Graham and Parise.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham (U.S. Patent Application Pub. 2010/0012819 A1) in view of Kwon et al. (U.S. Patent Application Pub. 2018/0205257 A1).
Graham has been discussed above in regard to claims 1-5, 7, 9 and 17. The difference between Graham and the claimed invention is that Graham does not teach that the receiver-based information includes one or more of a temperature reading and a current sensor reading that is off nominal or outside of expected limits. Kwon et al. teaches in FIG. 10 a wireless power transmitter 1020 and receiver 1030. teaches in paragraphs [0244] and [0285] to send abnormal temperature information. One of ordinary skill in the art would have been motivated to combine the teaching of Kwon et al. with the system of Graham because the abnormal condition indicates hazardous condition that immediate actions, such as turning off the power transmitter, may been needed.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send information about abnormal temperature, as taught by Kwon et al., in the system of Graham.
Claim(s) 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham (U.S. Patent Application Pub. 2010/0012819 A1) in view of Parise (U.S. Patent Application Pub. 2004/0142733 A1).
Graham has been discussed above in regard to claims 1-5, 7, 9 and 17. The difference between Graham and the claimed invention is that Graham does not teach monitoring the low power laser beam connection for information about the receiver including negative information. Parise teaches in FIG. 11C a power system for transferring power from a transmitter to a receiver. FIG. 11C teaches that the low-power laser connection between transceiver 46 at the transmitter side and transceiver 4 at the receiver side can be used as a bidirectional communication channel for conveying information about the receiver to the transmitter. Furthermore, Parise teaches in paragraph [0072] that when the energy storage unit at the receiver rises above a predetermined level, i.e. a state change, the receiver signals the transmitter to termination power beam transmission. One of ordinary skill in the art would have combined the teaching of Parise with the system of Graham because it is a simple substitution of one known, equivalent element for another to obtain predictable results.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the low-power laser connection for bidirectional communication between the transmitter and the receiver, as taught by Parise, in the system of Graham.
Regarding claim 14, Parise teaches in FIG. 11C transmitter aiming control 52 for steering the beam.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham and Parise as applied to claim 12 above, and further in view of Kwon et al. (U.S. Patent Application Pub. 2018/0205257 A1).
Graham and Parise have been discussed above in regard to claim 12. The difference between Graham and Parise and the claimed invention is that Graham and Parise do not teach that the negative includes one or more of: (a) a temperature reading that is off nominal or outside of expected limits, and (b) a current sensor reading that is off nominal or outside of expected limits. Kwon et al. teaches in FIG. 10 a wireless power transmitter 1020 and receiver 1030. teaches in paragraphs [0244] and [0285] to send abnormal temperature information. One of ordinary skill in the art would have been motivated to combine the teaching of Kwon et al. with the modified system of Graham and Parise because the abnormal condition indicates hazardous condition that immediate actions, such as turning off the power transmitter, may been needed.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send information about abnormal temperature, as taught by Kwon et al., in the modified system of Graham and Parise.
Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham (U.S. Patent Application Pub. 2010/0012819 A1) in view of Nakano et al. (U.S. Patent Application Pub. 2016/0049831 A1).
Graham has been discussed above in regard to claims 1-5, 7, 9 and 17. The difference between Graham and the claimed invention is that Graham does not teach that reducing the high-power laser beam includes reducing an output level of a high-power laser source below class 1 laser MPE/AEL levels. Nakano et al. teaches in paragraph [0006] that class 1 is the power level that is eye-safe. One of ordinary skill in the art would have been motivated to combine the teaching of Nakano et al. with the system of Graham and reduce the laser power of the high-power laser to below class 1 to ensure safety.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce the power level of the high-power laser to below class 1 to ensure safety, as taught by Nakano et al., in the system of Graham.
Regarding claim 16, Nakano et al. teaches in paragraph [0099] that the reaction time is short to meet class 1 safety standards.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,349,351 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of each of claims 1-17 of instant application are taught by the corresponding claim of Patent ‘351.
Claims 1-3, 9-12 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-5, 8, 10 and 17-18 of U.S. Patent No. 11,336,126 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of each of claims 1-17 of instant application are taught by the corresponding claim of Patent ‘126.
The following table maps the claims of instant application to those of Patent ‘351 and Patent ‘126
Claim of instant application
Claim of Patent ‘351
Claim of Patent ‘126
1
1
3
2
2
18
3
3
18
4
4
-
5
5
-
6
6
-
7
7
-
8
8
-
9
9
3
10
10
17
11
11
17
12
12
4
13
13
-
14
14
-
15
15
8
16
16
10
17
17
5


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031. The examiner can normally be reached M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




skl29 September 2022




/SHI K LI/Primary Examiner, Art Unit 2637